

 SCON 14 ENR: Authorizing the use of Emancipation Hall in the Capitol Visitor Center for an event to celebrate the birthday of King Kamehameha I.
U.S. Senate
2017-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and
			 seventeenS. CON. RES. 14IN THE SENATE OF THE UNITED STATESMay 24, 2017Agreed toCONCURRENT RESOLUTIONAuthorizing the use of Emancipation Hall in the Capitol Visitor Center for an event to celebrate
 the birthday of King Kamehameha I.1.Use of emancipation hall for event to celebrate birthday of King Kamehameha I(a)AuthorizationEmancipation Hall in the Capitol Visitor Center is authorized to be used on June 11, 2017 for an event to celebrate the birthday of King Kamehameha I.(b)PreparationsPhysical preparations for the conduct of the event described in subsection (a) shall be carried out in accordance with such conditions as may be prescribed by the Architect of the Capitol.Secretary of the SenateClerk of the House of Representatives